                    IN THE UNITED STATES DISTRICT COURT
                    FOR THE NORTHERN DISTRICT OF TEXAS
                              DALLAS DIVISION

LESTER MARTIN ZAVALA,                  §
                                       §
               Plaintiff,              §
                                       §
      v.                               § Case No. 3:16-CV-03186-M-BT
                                       §
SILVERLEAF RESORTS, INC.,              §
                                       §
               Defendant.              §

     ORDER ACCEPTING FINDINGS, CONCLUSIONS, AND
RECOMMENDATION OF THE UNITED STATES MAGISTRATE JUDGE

      The Court has under consideration the Findings, Conclusions, and

Recommendation of United States Magistrate Judge Rebecca Rutherford dated

November 2, 2018. No objections were filed. The Court has reviewed the Findings,

Conclusions, and Recommendation for plain error. Finding none, the Court

accepts the Findings, Conclusions, and Recommendation of the United States

Magistrate Judge.

      SO ORDERED, this 29th day of November, 2018.




                                      -1-
